815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny WHITE, Plaintiff-Appellant,v.Lt. McCURY, Correction Officer, Rosa Johnson, Nurse, RobertChick, Jr., Counselor, and Valarie Horton,Officer, Defendants-Appellees.
No. 86-5991.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

Before:  MERRITT, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for leave to proceed in forma pauperis, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated a civil rights complaint in the district court alleging that contrary to policy statement 502.01 Sec. A-a-3 of the Tennessee Department of Corrections Disciplinary Process Procedures, he was held in lock-up for 71 1/2 hours on the basis of a written misconduct charge without a hearing, and without dropping the disciplinary charge.  At a subsequent hearing on the misconduct charge, a 30 day lock-up was imposed.  The district court judge adopted the magistrate's report and recommendation and dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  A review of the record indicates that the district court did not err in dismissing the action.


3
It is ORDERED that the motion to proceed in forma pauperis be denied and the judgment of the district court be affirmed for the reasons stated in the June 27, 1986, and August 1, 1986, orders of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.